Per Curiam.
The appellants undertake to set out five assignments of error based on a like number of exceptions. However, the exceptions appear nowhere in the record except under the purported assignments of error. Such exceptions are feckless and will not be considered on appeal. Holden v. Holden, 245 N.C. 1, 95 S.E. 2d 118.
Furthermore, if exceptions to the failure of the court to nonsuit the plaintiffs at the close of plaintiffs’ evidence and renewed at the close of all the evidence, had been properly entered and assigned, they would have been without merit.
This Court has repeatedly held that when it is made to appear that there is a bona fide dispute between landowners as to the true location of the boundary line between adjoining tracts of land, the cause may not be dismissed as in case of nonsuit. Cornelison v. Hammond, 225 N.C. 535, 35 S.E. 2d 633; Plemmons v. Cutshall, 230 N.C. 595, 55 S.E. 2d 74; Brown v. Hodges, 230 N.C. 746, 55 S.E. 2d 498; Welborn v. Lumber Co., 238 N.C. 238, 77 S.E. 2d 612.
In the trial 'below, we find
No error